       Case 3:21-cr-01349-JLS Document 50 Filed 09/21/21 PageID.114 Page 1 of 1


 1
 2
 3
 4
 5                        UNITED STATES DISTRICT COURT
 6                   FOR THE SOUTHERN DISTRICT OF CALIFORNIA
 7
 8 UNITED STATES OF AMERICA,                       )   CASE NO.: 21CR1349-JLS
                                                   )
 9                Plaintiff,                       )
                                                   )   ORDER GRANTING JOINT
10   v.                                            )   MOTION TO CONTINUE
                                                   )   MOTION HEARING
11 ANGELICA ACOSTA (1),                            )
   JOHANNA REYES (2),                              )
12                                                 )
            Defendants.                            )
13                                                 )

14         Pursuant to joint motion and good cause appearing,
15         IT IS HEREBY ORDERED that the Motion Hearing/Trial Setting set for
16 September 24, 2021 at 1:30 p.m. is continued to November 24, 2021 at 1:30 p.m.
17 Defendants shall file acknowledgements of the new hearing date by October 8, 2021.
18         For the reasons set forth in the joint motion, the Court finds that the ends of
19 justice will be served by granting the requested continuance, and these outweigh the
20 interests of the public and the defendants in a speedy trial. Accordingly, the delay
21 occasioned by this continuance is excludable pursuant to 18 U.S.C. § 3161(h)(7)(A).
22         IT IS SO ORDERED.
23 Dated: September 21, 2021
24
25
26
27
28
